internal_revenue_service number release date index number ------------------------------ --------------------------------- ---------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg eo2 plr-110187-18 date date legend foundation ------------------------------ grantee x y z ------------------------------------- ---------------------------------------- ------------------------ ------------------------------ dear ----------------------------- this letter responds to a letter submitted on your behalf from your authorized representative dated date requesting a ruling as to whether your grant to grantee will be treated as a qualifying_distribution under sec_4942 of the internal_revenue_code_of_1986 as amended hereafter the code and whether your grant to grantee will not constitute a taxable_expenditure under sec_4945 or of the code facts based on the documents and representations submitted on behalf of foundation the relevant facts on which foundation’s request for rulings is based are as follows foundation is a tax-exempt_organization described under sec_501 and is classified as a private_foundation under sec_509 all and section references are to the internal_revenue_code_of_1986 as amended unless otherwise stated plr-110187-18 grantee is a tax-exempt_organization described under sec_501 and is classified under sec_509 as a type_i_supporting_organization pursuant to sec_509 grantee’s charitable purposes include i advancing the public understanding of religion by means of informative media for reporters editors other members of the secular news media and the general_public and ii facilitating informing and improving religious literacy and encouraging public discourse about religion in a neutral and informative way without endorsing or promoting any particular religion sect denomination practice or point of view grantee is not an organization controlled by foundation and is not a disqualified_person or controlled by a disqualified_person foundation proposes to make a grant to grantee to assist grantee in a global religion journalism project hereafter the project to provide comprehensive coverage of religion as a vital and powerful cultural force and to create compelling content in all formats all of which will further grantee’s charitable purpose grantee intends to undertake the project in collaboration with x y and z grantee has represented to foundation that it conducts its publishing and content distribution operations through x x is a nonprofit limited_liability_company that is a wholly-owned subsidiary of grantee and is treated as a disregarded_entity for federal_income_tax purposes the purposes of x include advancing public understanding of religion and educating the public about religion through online publications and other media facilitating information and public discourse about religion without favoring any religion or point of view and promoting the charitable purposes of grantee grantee has represented to foundation that it will collaborate with y on the project y is a not-for-profit corporation and taxed as a subchapter_c_corporation for federal_income_tax purposes as a not-for-profit corporation y is prohibited from paying dividends or distributing any part of its income or profits to its members directors or officers y gathers and distributes news information nationally and internationally grantee has represented to foundation that it will collaborate with z on the project z is a tax-exempt_organization described under sec_501 and is classified as a public charity z serves as a link between the news industry and academia by making available university research and commentary to a mass-media audience z has an existing relationship with y under which y distributes and markets z’s articles to readers throughout the united_states grantee has represented to foundation that the key objective of the project is to help the public understand more deeply and accurately the role that religion plays both good and bad in the daily experiences and attitudes of individuals families and communities and in the development of values that define the broader society and culture through the intended collaboration in the project with x y and z grantee will coordinate and plr-110187-18 support the creation of a joint religion news desk of editors and field journalists and others who will produce stories on religion that are fair accurate balanced and objective and that feature among other things portrayals of religious practices principles and dynamics from diverse religious traditions grantee intends to use y’s global footprint and news experience x’s experience in reporting religion-based news which will enable more in-depth reporting on specific topics and z’s subject matter experts’ unique scholarly and academic viewpoint to ensure the objective and educational nature of the content generated though the project foundation proposes to make the grant exclusively to further the charitable purposes of the project grantee will have sole discretion and control_over the use of the grant funds in selecting contractors or sub-grantees in connection with the project and its use of grant funds and will make such selections completely independently of foundation foundation will not be a party to grantee’s contracts or sub-grants in connection with the project moreover foundation has not earmarked any of the grant funds to or for the benefit of any organization other than grantee nor will it do so grantee has assured foundation that any contracts or sub-grants executed in connection with the project will reflect terms and conditions consistent with the following features the grant funds will be used exclusively to further grantee’s charitable purpose of i advancing the public understanding of religion by means of informative media resources ii providing programs for reporters editors other members of the secular news media and the general_public and iii facilitating informing and improving religious literacy and encouraging public discourse about religion in a neutral and informative way without endorsing or promoting any particular religion sect denomination practice or point of view no aspect of the project may contradict grantee’s charitable purpose or adversely affect grantee’s tax-exempt status pursuant to sec_501 grantee will maintain legal control and possession of the grant funds to engage contractors and sub-grantees to perform services in connection with the project which contractors and sub-grantees will be selected by grantee in its sole discretion university scholars educators and others will regularly develop and produce scholarship and academic perspectives for general publication which will ensure that the content of material produced and published with the support of grant funds is religious and educational in nature and not selected solely on the basis of perceived mass appeal similarly editors producers reporters journalists and others working on the project will ensure that the content of material produced and published with the support of the grant is religious and educational in nature and not selected solely on the basis of perceived mass appeal plr-110187-18 the content produced with the grant funds will be distributed using methods identified by the project participants that are distinguishable from ordinary commercial publishing practices such as charging subscription rates that reflect reductions relative to regular rates relying on sources of revenue other than subscriptions sales of individual copies and advertising publishing content that stimulates the religious interests of readers to contribute to the advancement of religion limiting the solicitations for the purchase of materials through commercial means such as mailing lists radio and newspaper advertising publishing certain materials at no cost to the reader engaging in activities other than the publication and distribution of literature and limiting the accumulation of net_revenues from sales activities and using excess net_revenues on charitable programs grantee will be entitled to review all content produced with the grant funds to ensure that such content is limited to matters relevant to religious inquiry exploration and thought and does not include content based solely on perceived mass appeal grantee will have the right reasonably to reject content to the extent that it does not meet such standards the grant funds may not be used to carry on propaganda or otherwise attempt to influence legislation to influence the outcome of any specific public election or to carry on any voter registration drive or to undertake any activity that is not within grantee’s charitable purposes pursuant to sec_170 each contractor or sub-grantee will certify to grantee that personnel hired or engaged to provide services using the grant funds will have requisite experience as appropriate with respect to religion news and that such services will exclusively further the charitable purposes of the project grantee will have access to reports and financial information to ensure that it may appropriately monitor the use of grant funds in connection with the project grantee will have the right to review all expenses relating to the project and to decline any proposed expenses or decline to make reimbursement for any incurred expenses that do not in grantee’s reasonable_judgment further grantee’s charitable purposes alternatively grantee may require a contractor or sub-grantee to certify to grantee that all expenses for which reimbursement has been requested have been incurred solely to further the project grantee will have the right reasonably to grant or withhold approval of i the pricing of content produced using grant funds ii agreements with marketing companies in connection with such content and iii the manner of distributing such content to ensure that such manner of distribution is distinguishable from ordinary commercial publishing practices plr-110187-18 to the extent that revenue generated by the project is allocated between grantee and y or any other entity not exempt under sec_501 such allocation shall be based solely on gross revenue or similar terms designed to ensure that no part of grantee’s net_earnings inures to the benefit of a private_shareholder_or_individual content produced in connection with the project generally will be owned by the party that produced such content provided however that content jointly produced by grantee herein including x and another party may be jointly owned by grantee and such party furthermore grantee will have a perpetual and non-transferable royalty- free license to use all content produced by the other party for grantee’s internal reference material for use in grant’s publications or as part of a larger work that includes content that grantee has newly created grantee expects that reciprocal licensing rights will be given to y or other parties with respect to content produced by grantee but in connection with any such license grantee will receive regular reports regarding the use of content pursuant to such license and y or the other party will agree to revisit and revise the terms of such license if necessary to ensure that such use is consistent with grantee’s obligations pursuant to sec_501 rulings requested foundation requests that the service issue rulings as follows foundation’s grant will constitute a qualifying_distribution under sec_4942 and foundation’s grant will not constitute a taxable_expenditure under sec_4945 or law sec_170 defines charitable_contribution to mean a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_501 defines organizations_exempt_from_taxation to include a foundation organized and operated exclusively for religious charitable scientific or educational_purposes or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no plr-110187-18 substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 provides that the word charitable includes the advancement of religion advancement of education or science and the promotion of social welfare by organizations designed to accomplish any of the purposes described in the regulation sec_1_501_c_3_-1 states that the term educational includes instruction of the public on subjects useful to the individual and beneficial to the community sec_4942 generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year that has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 defines qualifying distributions as any amount_paid to accomplish one or more charitable religious or educational or other enumerated exempt purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private non- operating_foundation unless the amount_paid satisfies the requirements of sec_4942 sec_4945 imposes an excise_tax on each taxable_expenditure incurred by a private_foundation sec_4945 provides that the term taxable_expenditure includes a grant paid to an organization unless the grantee is either a public charity described in sec_509 or other than certain supporting organizations described in sec_4942 or ii or an exempt_operating_foundation described in sec_4940 or unless the grantor exercises expenditure_responsibility over the grant pursuant to sec_4945 sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 plr-110187-18 sec_53_4945-5 provides that where a grantee of a private_foundation uses grant funds to make a subsequent payment to a secondary grantee such subsequent payment will not be treated as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the original grantee even where the private_foundation has reason to believe that a secondary grantee would benefit from a grant the foundation will not be deemed to have made a grant to such secondary grantee so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation sec_53_4945-6 provides that qualifying distributions as defined in sec_4942 ordinarily will not be treated as taxable_expenditures for purposes of sec_4945 revrul_66_147 1966_1_cb_137 holds that an organization qualifies for exemption from federal_income_tax under sec_501 of code where it is formed to survey scientific and medical literature published throughout the world and to prepare and distribute free of charge abstracts taken from such literature revrul_67_4 1967_1_cb_121 holds that an organization formed for the purpose of encouraging basic_research in specific types of physical and mental disorders to improve educational procedures for teaching those afflicted with such disorders and to disseminate educational information about such disorders by the publication of a journal containing current technical literature relating to these disorders qualifies for exemption from federal_income_tax under sec_501 the service stated that the publishing of scientific and medical literature qualify for exemption from federal_income_tax under sec_501 if the content of the publication is educational the preparation of material follows methods generally accepted as ‘educational’ in character the distribution of the materials is necessary or valuable in achieving the organization's educational and scientific purposes and the manner in which the distribution is accomplished is distinguishable from ordinary commercial publishing practices revrul_68_306 1968_1_cb_257 holds that a nonprofit organization that publishes a newspaper primarily devoted to news articles and editorials relating to church and religious matters qualifies for exemption from federal_income_tax under sec_501 the ruling held that by disseminating information about church activities and by publishing inspirational articles the organization improves communication between the churches and their members and stimulates the religious interests of its readers therefore the organization is accomplishing a charitable purpose by contributing to the plr-110187-18 advancement of religion the service held that the organization is not operated in an ordinary commercial manner subscriptions are procured through the cooperation and effort of individual churches and church-associated groups although the organization receives substantial income from the sale of subscriptions and advertising space such revenue does not cover its costs of operations it must depend upon contributions to make up the difference revrul_68_307 1968_1_cb_258 holds that a nonprofit organization formed to help the national park service improve and expand its educational and scientific programs qualifies for exemption from federal_income_tax under sec_501 the organization's activities are directed toward furthering the educational and scientific programs of the park service within a specific park it prepares publishes and distributes literature concerning the phenomena and history of the park this literature is sold at a nominal price at visitor centers by the park personnel in addition the organization cooperates with the park service in acquiring material and equipment suitable for use in scientific and educational work in the park it also assists in developing the park library and museum in preserving historic objects and generally in furthering the educational and scientific aims of the park service revrul_70_129 1970_1_cb_128 holds that an organization formed to support research in anthropology by manufacturing quality cast reproductions of anthropological specimens which are sold to scholars and educational institutions in a noncommercial manner qualifies for exemption under sec_501 the service noted that the distribution of reproductions in this case accomplishes the dissemination of important educational and scientific information in the same manner as the scientific abstracts described in revrul_66_147 supra furthermore under the facts in this case the charging of fees for the reproductions does not preclude qualification under sec_501 because the manner in which the distribution is accomplished like that in revrul_67_4 supra is distinguishable from ordinary commercial practices analysis issue sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount_paid to accomplish one or more purposes described in sec_170 or b other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private non-operating foundation unless the amount_paid satisfies the requirements of sec_4942 plr-110187-18 foundation has represented that grantee is not an organization controlled by foundation is not a disqualified_person or controlled by a disqualified_person and is not a private non-operating foundation thus if the grant is paid to accomplish one or more purposes described in sec_170 or b it will be a qualifying_distribution sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 thus a grant by a private_foundation to another organization described in sec_501 ordinarily is an amount_paid to accomplish a purpose described in sec_170 the project is a global religious journalism project in which religious information is published to advance the public’s understanding of religion the project intends to produce fair accurate and balanced objective stories that explain the religious convictions practices and dynamics behind news events foundation has represented that the expected content also will offer unique analyses from experts in the field in this way the project will further charitable purposes by advancing religion as contemplated in sec_1_501_c_3_-1 the project is also educational as it will increase people’s understanding of various religions and the role that religion plays in society the project is educational as the term education is defined under sec_1_501_c_3_-1 and similarly as the term is used to describe the religious_organization in revrul_68_306 because the content generated by the project will inform the public on subjects useful to the individual and beneficial to the community the project will prepare the religious and educational content in a manner similar to the organizations described in revrul_66_147 and revrul_67_4 grantee will rely on staff members and contributing authors who are experts in the fields of religion and religious-news gathering this method should ensure that the preparation of the content will conform to non-commercial educational_purposes the content produced through the project will be publicly distributed in a noncommercial manner to achieve grantee’s charitable purposes the material produced through the project will be distributed through websites networks training workshops and other programs for media professionals organizations and the general_public as the means of informing the public on subjects that are useful to individuals and beneficial to the community as contemplated by sec_1_501_c_3_-1 moreover the material will be distributed in a noncommercial manner so that the publications further charitable purposes described in sec_501 and sec_170 specifically during the period of the grant the project will be supported by the grant and not wholly through subscriptions or advertising some material will be published at no cost to the reader additionally project materials will remain freely available to grantee via a perpetual plr-110187-18 royalty-free license even though project materials were produced through collaboration with others as such similar to the organizations described in revrul_68_307 and revrul_70_129 grantee’s manner of distribution of project material is distinct from those of a commercial enterprise issue sec_4945 imposes an excise_tax on each taxable_expenditure incurred by a private_foundation sec_4945 defines taxable_expenditure to include a grant paid to an organization unless the grantee is described in sec_509 or other than certain supporting organizations described in sec_4942 or ii the grantee is an exempt_operating_foundation described in sec_4940 or the grantor exercises expenditure_responsibility over the grant pursuant to sec_4945 here foundation represented that grantee is classified as a type_i_supporting_organization described in sec_509 and not in sec_4942 or ii as such the grant to grantee will not be a taxable_expenditure under sec_4945 sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 here as stated above foundation has represented that the grant is being paid to grantee to accomplish the project which will be a charitable activity as described in sec_170 and sec_501 furthermore although grantee will collaborate with x y and z the grant is not earmarked for x y or z and as described under sec_53_4945-5 the grant will only be classified as a grant to grantee as such the grant to grantee will not be a taxable_expenditure under sec_4945 conclusion foundation’s grant will constitute a qualifying_distribution under sec_4942 and foundation’s grant will not constitute a taxable_expenditure under sec_4945 or the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the plr-110187-18 controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no ruling is granted as to whether taxpayer qualifies as an organization described in sec_501 and or sec_509 sec_170 except as expressly provided above and no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely andrew f megosh jr senior tax law specialist exempt_organizations branch tax exempt government entities cc
